Order filed October 14, 2021




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00072-CV
                                    ____________

                       GIOVANNY LAGUAN, Appellant

                                        V.

  WILMINGTON TRUST, N.A., NOT IN ITS INDIVIDUAL CAPACITY,
     BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2014-2, Appellee


                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 20-CCV-068157

                                    ORDER

      Appellant’s brief was due September 23, 2021. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 15,
2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.